U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission File Number0-11582 NOTIFICATION OF LATE FILING (CheckOne): ¨Form 10-K and Form 10-KSB ¨Form 20-F ¨Form 11-K xForm 10-Q and Form 10-QSB ¨Form N-SAR For Period Ended:March31, ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Auto Underwriters of America, Inc. Full Name of Registrant n/a Former name if applicable 2670 South White Road, Suite Address of principal executive office (Street and number) San Jose, CA City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [] (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11K, 10-Q, N-SAR, N-CSR, or the transition report portion thereof could not be filed within the prescribed period. (Attach extra sheets if needed.) Auto Underwriters of America, Inc. requires additional time to prepare its quarterly report on Form 10-QSB due to delays involved in completing quarterly financial information and providing such information to its independent accountants for review. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Dean Antonis 408 270-3587 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). ¨YesxNo The registrant has not yet filed its quarterly reports on Form 10-QSB for the quarters ended September30, 2007 and December 31, 2007. Additionally, it is in the process of amending its quarterly reports on Form 10-QSB for the quarters ended September 30, 2006, December 31, 2006 and March 31, 2007. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?¨YesxNo If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Auto Underwriters of America, Inc. Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. DateMay 15, 2008 By /s/Dean Antonis President and Treasurer
